Citation Nr: 1046369	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  06-15 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, status post- myocardial infarction.

2.  Entitlement to service connection for hypertension, to 
include secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2005 rating decision of the Buffalo, New York 
Department of Veterans Affairs (VA) Regional Office (RO) which 
denied the benefits sought.  

The May 2005 rating decision also denied entitlement to service 
connection for posttraumatic stress disorder (PTSD).  The Veteran 
appealed, and a May 2006 rating decision granted entitlement to 
service connection for PTSD with an initial 50 percent rating, 
effective June 2004.  There is no indication in the claims file 
that the Veteran appealed either the assigned initial rating or 
effective date.  Thus, that issue is not before the Board and 
will not be discussed in the decision below.

The issue of entitlement to an increased rating for peripheral 
neuropathy of the lower extremities has been raised by the 
record, but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it and it is referred to the AOJ for 
appropriate action.

For the reasons discussed in the remand portion of the document 
below, the issue of entitlement to service connection for 
hypertension, to include secondary to diabetes mellitus, is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.   The Veteran had service in Vietnam.

2.  The Veteran has a current diagnosis of coronary artery 
disease, a history of ischemic heart disease, and he has suffered 
a myocardial infarction.



CONCLUSION OF LAW

Coronary artery disease, status post-myocardial infarction, is 
presumed to have been incurred in-service.  38 U.S.C.A. §§ 1110, 
1116, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 
3.309(e) (2010); 75 Fed. Reg. 53216 (August 31, 2010) (to be 
codified at 38 C.F.R. § 3.309(e)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the fact the Board allows the benefit sought, 
discussion of whether VA complied with the notice and assistance 
requirements of the VCAA, 38 U.S.C.A. § 5100 et seq., would serve 
no useful purpose.

Governing law and regulations

In general, service connection may be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam War shall be 
presumed to have been exposed during such service to herbicide 
agents, unless there is affirmative evidence to establish that 
the Veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be presumed 
to have been exposed to herbicide agents shall be the last date 
on which he served in Vietnam during the Vietnam era.  38 
U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  The list of diseases includes ischemic heart disease.  
The term "ischemic heart disease" includes, but is not limited 
to, acute, subacute, and old myocardial infarction; 
atherosclerotic cardiovascular disease including coronary artery 
disease (including coronary spasm) and coronary bypass surgery; 
and stable, unstable, and Prinzmetal's angina.  75 Fed. Reg. 
53216 (August 31, 2010) (to be codified at 38 C.F.R. § 3.309(e)).

Analysis

The Veteran's initial claim for entitlement to service connection 
for his coronary artery disease included his contention that the 
disorder is secondary to his service-connected diabetes mellitus.  
In light of a recent change in the law establishing a presumption 
of service connection for ischemic heart disease associated with 
exposure to certain herbicide agents, however, that theory of 
entitlement need not be addressed.

The Veteran's service records confirm that he served in the 
Republic of Vietnam from 1969 to 1970.  Hence, the Board presumes 
he was exposed to Agent Orange during his service there.

The evidence of record shows the Veteran has a current diagnosis 
of coronary artery disease, and he has suffered a myocardial 
infarction.  Applying the law to the facts in this case, 
entitlement to service connection for coronary artery disease, 
status post-myocardial infarction, on a presumptive basis is 
warranted.  See 38 C.F.R. §§ 3.307, 3.309; 75 Fed. Reg. 53216 
(August 31, 2010) (to be codified at 38 C.F.R. § 3.309(e)).


ORDER

Entitlement to service connection for coronary artery disease, 
status post- myocardial infarction, is granted.



REMAND

A statement received in August 2004 (VA Form 21-4138) from the 
representative noted that the appellant was in receipt of Social 
Security Administration benefits.  Whenever VA is on notice of 
the award of Social Security benefits, pertinent records must be 
sought.  Murincsak v. Derwinski, 2 Vet. App. 363 (1993).  There 
is no indication in the claims file that Social Security records 
were sought, or that they are not potentially relevant to the 
Veteran's claim.

Moreover, in light of the decision to grant service connection 
for coronary artery disease, status post myocardial infarction, 
the RO must readjudicate the question of entitlement to service 
connection for hypertension to include whether the disorder is 
caused or aggravated by coronary artery disease. 

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the claim of entitlement to 
service connection for hypertension, to include 
secondary to either or both diabetes mellitus 
and coronary artery disease, status post 
myocardial infarction.     

2.  If readjudication in light of this decision 
does not lead to an immediate award of 
entitlement to service connection for 
hypertension, then send the Veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
addresses entitlement to service connection on  
direct, secondary, and presumptive theories, 
and includes an explanation as to the 
information or evidence needed to establish a 
disability rating and effective date for the 
claim on appeal.

3.  If readjudication in light of this decision 
does not lead to an immediate award of 
entitlement to service connection for 
hypertension, then the AMC/RO must obtain from 
the Social Security Administration the records 
pertinent to the award of Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.  All 
efforts to obtain those records must be 
documented.  If the RO cannot locate such 
records, the RO must specifically document the 
attempts that were made to locate them, and 
explain in writing why further attempts to 
locate or obtain any government records would 
be futile.  The RO must then: (a) notify the 
claimant of the specific records that it is 
unable to obtain; (b) explain the efforts VA 
has made to obtain that evidence; and (c) 
describe any further action it will take with 
respect to the claims.  The claimant must then 
be given an opportunity to respond.

4.  If readjudication in light of this decision 
does not lead to an immediate award of 
entitlement to service connection for 
hypertension, then the AMC/RO should contact 
the Veteran and obtain the names, addresses, 
and approximate dates of treatment of all 
health care providers, VA and non-VA, who 
treated the Veteran for hypertension since 
January 2006.  After the Veteran has signed the 
appropriate releases, those records should be 
obtained and associated with the claims folder.  
All attempts to procure records should be 
documented in the file.  If the AMC/RO cannot 
obtain records identified by the Veteran, a 
notation to that effect should be inserted in 
the file.  The Veteran and his representative 
are to be notified of unsuccessful efforts in 
this regard, in order to allow the veteran the 
opportunity to obtain and submit those records 
for VA review.

5.  After the above is complete, the AMC/RO 
must review the claims file and ensure that 
the foregoing development actions, as well as 
any other development that may be in order, 
has been conducted and completed in full.

6.  Then review the Veteran's claim de novo in 
light of the additional evidence obtained.  
If the claim is not granted to his 
satisfaction, send him and his representative a 
supplemental statement of the case and give 
them an opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.

The case should thereafter be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran need take no action unless otherwise notified.  
VA will notify him if further action is required on his part.  He 
has the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


